
	

116 HRES 765 RH: Providing for consideration of the Senate amendment to the bill (H.R. 1158) to authorize cyber incident response teams at the Department of Homeland Security, and for other purposes; providing for consideration of the Senate amendment to the bill (H.R. 1865) to require the Secretary of the Treasury to mint a coin in commemoration of the opening of the National Law Enforcement Museum in the District of Columbia, and for other purposes; and providing for the adoption of the resolution (H. Res. 761) permitting individuals to be admitted to the Hall of the House in order to obtain footage of the House in session for inclusion in the orientation film to be shown to visitors at the Capitol Visitor Center.
U.S. House of Representatives
2019-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 62
		116th CONGRESS
		1st Session
		H. RES. 765
		[Report No. 116–353]
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17 (legislative day, December 16), 2019
			Mr. Morelle, from the Committee on Rules, reported the following resolution; which was referred to the House
			 Calendar and ordered to be printed
		
		
		
		RESOLUTION
		Providing for consideration of the Senate amendment to the bill (H.R. 1158) to authorize cyber
			 incident response teams at the Department of Homeland Security, and for
			 other purposes; providing for consideration of the Senate amendment to the
			 bill (H.R. 1865) to require the Secretary of the Treasury to mint a coin
			 in commemoration of the opening of the National Law Enforcement Museum in
			 the District of Columbia, and for other purposes; and providing for the
			 adoption of the resolution (H. Res. 761) permitting individuals to be
			 admitted to the Hall of the House in order to obtain footage of the House
			 in session for inclusion in the orientation film to be shown to visitors
			 at the Capitol Visitor Center.
	
	
 That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 1158) to authorize cyber incident response teams at the Department of Homeland Security, and for other purposes, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on Appropriations or her designee that the House concur in the Senate amendment with an amendment consisting of the text of Rules Committee Print 116-43. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. The previous question shall be considered as ordered on the motion to its adoption without intervening motion.
 2.Upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 1865) to require the Secretary of the Treasury to mint a coin in commemoration of the opening of the National Law Enforcement Museum in the District of Columbia, and for other purposes, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on Appropriations or her designee that the House concur in the Senate amendment with an amendment consisting of the text of Rules Committee Print 116-44 modified by the amendment printed in the report of the Committee on Rules accompanying this resolution. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. The previous question shall be considered as ordered on the motion to its adoption without intervening motion or demand for division of the question.
 3.The chair of the Committee on Appropriations may insert in the Congressional Record not later than December 17, 2019, such material as she may deem explanatory of the Senate amendments and the motions specified in the first two sections of this resolution.
 4.House Resolution 761 is hereby adopted.  December 17 (legislative day, December 16), 2019Referred to the House Calendar and ordered to be printed